Citation Nr: 1727803	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  14-42 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a testicle injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel







INTRODUCTION

The Veteran had active duty service in the U.S. Navy from September 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The case was remanded to the RO in February 2017 for additional development. 

The case has returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have residuals of testicle disability.


CONCLUSION OF LAW

A testicle injury was not incurred or aggravated by service. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.103, 3.159, 3.303(a) (2016)







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As noted in the Introduction, the case was remanded to the RO in February 2017 for additional development.  The Board is satisfied that there has been substantial compliance with its remand orders. See Dyment v. West, 13 Vet. App. 141, 146-67 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1999) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

II.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied at the time that the Veteran submitted his application for disability compensation and related compensation benefits to VA, via VA form 21-526EZ.  The first 6 pages of VA form 21-526EZ include information about the evidence required to substantiate a claim for VA benefits, as well as the respective roles of VA and the Veteran in the evidence development process. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 
38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim for residuals of a testicle injury. 
See 38 U.S.C.A. § 5102(a)(1) (West 2014); 38 C.F.R. § 3.159(c) (2016).  Service treatment records (STRs), post-service VA treatment records, and lay statements have been associated with the claims file.

VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim. See 38 U.S.C.A. § 5102A(d) (West 2014); 
38 C.F.R. § 3.159(c)(4) (2016).  In this case, the Board finds that an additional medical examination or opinion is not necessary to decide the Veteran's claim because there is insufficient competent evidence of a current disability.  Further, the Veteran's report of the occurrence of an injury in service is inconsistent with the service treatment records and his reports to examiners at the time of discharge from active service.  The requirements for a VA examination and opinion are not met.   

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other ground, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir, 2006).

II.  Service Connection

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred, coincident with service, or if preexisting such service, was aggravated by service.  This may be established by affirmatively showing inception and aggravation during service. 38 C.F.R. § 3.303(a) (2016).

The combat provision in 38 U.S.C.A. § 1154(b) (West 2014) has been interpreted to reduce the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease. See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996).  Certain documents in the evidence of record indicate that the Veteran engaged in combat in the Pacific while serving in the World War II Era.  However, inasmuch as the Veteran has not asserted that combat service caused the residuals of a testicular injury, the provisions under 38 U.S.C.A. § 1154(b) (West 2014) will not be applied here.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Evidence and Analysis

The Veteran contends that he injured his left testicle during active service in the Pacific during WWII and that the pain from this in-service incurrence has increased in severity over the course of his life.  

Service personnel records show that the Veteran served as ship fitter, coxswain, and crane operator in a construction battalion in Virginia and in a construction battalion mobile unit.  The records do not show the award of overseas theater campaign ribbons, but service treatment records show that he received care at "Advanced Naval Base 156."  The location of the base cannot be determined from the records. 

The Veteran also contends that there is no record of his in-service incurrence because his service treatment records (STRs) were destroyed in a 1973 fire at the National Records Personnel Records Center (NRPRC) in St. Louis Missouri.

The Veteran's STRs are of record and were not destroyed in the 1973 fire at the St. Louis NRPRC.  The Veteran's DD-214 shows that he only served in the U.S. Navy.  The 1973 fire at the St. Louis NRPRC destroyed records of certain Veterans who served in the U.S. Army or the U.S. Airforce.  Naval records were not housed at the St. Louis NRPRC in 1973. See The National Archives, The 1973 Fire at the National Personnel Records Center (St. Louis, MO), http://www.archives.gov/st-louis/military-personnel/fire-1973.html (last visited July 13, 2017).  In fact, the Veteran's STRs have been associated with his electronic claims file.

In this case, the evidence consists of STRs, lay statements, and VA treatment records. 

The Veteran's STRs are silent as to left testicle injury, complaint, and pain. The records show that the Veteran did receive treatment at a base hospital for a left ankle sprain and injury to the left ear from a molten metal fragment.  These were the only injuries reported by the Veteran during a December 1945 discharge physical examination, in which the examiner noted a normal genitourinary system.  

A February 2010 primary care physician note from the Wichita, Kansas Veterans Affairs Medical Center (VAMC) noted that the Veteran left a telephone message reporting that he was having pain in the "cord" of his left testicle.  The progress note further stated that the Veteran reported that the pain had been occurring for the past 4 to 5 days; and even though he had an appointment scheduled in April 2010, he did not think he could "last that long."  The on-call examiner at the VAMC noted that she called the Veteran and informed him that his primary care physician recommended that he come to the VAMC emergency department.  This note further reported that the Veteran had a history of benign prostatic hypertrophy and hyperplasia of the prostate.  The on-call examiner stated that he would arrange transportation for the Veteran to come to the VAMC emergency department.

Other than this one occurrence, the Wichita VAMC records are silent as to any complaints concerning left testicle injury residuals, including reports of symptoms, experiences of pain, or treatment received through October 2016.
 
From April 2005 to November 2016, the Veteran's treatment records at the Blackwell, Oklahoma VA outpatient clinic and Oklahoma City, Oklahoma VAMC are silent as to any complaints concerning left testicle injury residuals, including reports of symptoms, experiences of pain, or treatment received.  Notably, a March 2015 comprehensive annual visit addressed a number on on-going disorders including benign prostatic hypertrophy but no mention of residual symptoms from a testicular injury.  

In October 2014, the Veteran submitted a notice of disagreement in which he stated that his "destroyed" records would show that he had sustained a left testicle injury and had spent several days in the hospital on one of the islands on which he had served.  He further wrote that his testicle injury had caused him to carry his testicles in a support during all the time that he spent in the islands.  This condition, according to the Veteran, "has been with him for the rest of his life" and has increased in severity over the last few years, now radiating from his testicular gland to his back.  Furthermore, the Veteran stated that he took medication to relieve pain caused by the condition, noting that this in-service injury had over time caused his left testicle to shrink to half the size of his right testicle.

A Veteran seeking disability benefits must establish not only the existence of a disability, but also a connection between his service and the disability. 
See Shedden, 381 F.3d at 1167.  When considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for residuals of a testicle injury is not warranted.

In reaching this conclusion, the Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that, as a lay witness, the Veteran is competent to report his medical history and symptomatology. 
See Layno v. Brown, 6 Vet. App. 465, 469-79 (1994) (noting that personal knowledge is "that which comes to a witness through the use of his senses-that which is heard, felt, seen, or tasted.")  Nevertheless, the Board finds that the Veteran's reports of an in-service injury warrant very low probative weight as they are inconsistent with facts concerning the existence of his STRs, treatment in his STRs, and VAMC treatment records. 
See Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

The Board notes that the only extant record of a left testicle problem is the February 2010 primary care physician note from the Wichita VAMC, which reported that the Veteran complained of left testicle pain by the telephone. This VAMC record however reported that the Veteran had a history of benign prostatic hypertrophy and hyperplasia of the prostate, not a history of a left testicle injury and residuals.  Stated differently, this one extant record does not support the Veteran's contention as to a current left testicle injury residual disability that has been "with him" for the past 7 decades.

In the absence of a current disability, there can be no grant of service connection under law. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is a lay account and a VAMC record that conveys the contents of a telephone message and subsequent telephone conversation.  Otherwise, the evidence of record is silent as to the Veteran sustaining a discernable impairment.  The Veteran's claim therefore does not rise to the VA's level of a current disability.  In reaching this conclusion, the Board notes that VA uses the definition of disability as noted in Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991) (this definition comports with the everyday understanding of disability, which is defined as an inability to pursue an occupation because of physical or mental impairment).

In summary, the evidence of record does not support a finding that service connection for residuals of a testicle injury is warranted on a direct basis.  The Veteran does not have a current disability, therefore service connection for residuals of a testicle injury cannot be granted under the law.
 Brammer, 3 Vet App. at 223, 225. 

In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  As the preponderance of evidence is against the Veteran's claim, the doctrine does not apply and the claim must be denied. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 2.102 (2016).






ORDER

Entitlement to service connection for residuals of a testicle injury is denied,



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


